Citation Nr: 1702843	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-35 228	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial disability rating for lumbar spine fusion disability, evaluated as 20 percent disabling prior to June 2, 2014, and as 40 percent disabling thereafter.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 2, 2014.  


REPRESENTATION

Appellant represented by:	Ellen Donati Flechas, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 2001 to June 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2011 Travel Board hearing before a Veterans Law Judge who has since retired.  The Veteran provided additional testimony at a May 2014 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are associated with the claims folder.

In August 2014, the Board remanded the issues of entitlement to an initial disability rating in excess of 20 percent for the lumbar spine fusion disability and entitlement to a TDIU for further development.  Subsequently, in a March 2016 rating decision, the RO granted a higher, 40 percent, disability rating for the lumbar spine disability, as well as a TDIU, both effective from June 2, 2014.  


FINDING OF FACT

On November 28, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a November 28, 2016 letter, the Veteran stated that he wished to withdraw his appeal and that he was satisfied with the benefits awarded in the March 2016 rating decision, referenced above.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


